NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4678-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JALONN LASSITER, a/k/a
JALOON LASSITER

     Defendant-Appellant.
_______________________

                   Submitted January 10, 2022 – Decided January 31, 2022

                   Before Judges Sabatino and Rothstadt.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 04-10-1210.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Meredith L. Balo, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      After a jury trial in 2006, defendant Jalonn Lassiter was found guilty of

first-degree robbery, N.J.S.A. 2C:15-1; first-degree felony murder, N.J.S.A.

2C:11-3(a)(3); and an amended count of first-degree aggravated manslaughter,

N.J.S.A. 2C:11-4(a). The offenses arose out of the fatal shooting of the victim

during a drug transaction. The State's proofs established that defendant, who

was twenty-four years old at the time of these crimes, was the shooter.

      In December 2006, the trial court granted the State's motion for a

mandatory extended term sentence under N.J.S.A. 2C:43-7.1(a), known as the

"Three Strikes Law," which requires three earlier-in-time predicate offenses.1

The court merged the three counts of which defendant had been found guilty,

and sentenced him to life imprisonment without parole ("LWOP") on the felony

murder count. The sentence in this case was made concurrent with the sentence

of one of the predicate offenses arising in Middlesex County, which defendant

had already begun serving by that time.




1
  Defendant does not dispute his criminal record included the requisite three
qualifying predicate offenses under the statute.

                                                                          A-4678-18
                                       2
      Defendant’s conviction and sentence have been affirmed in multiple

previous direct and collateral appeals.2 Most recently, he moved for relief from

his LWOP sentence, which the trial court denied in a written opinion dated

March 5, 2019.

      In his present appeal, defendant argues the trial court erred in denying his

motion for relief, essentially for two reasons:        (1) the trial court must

retroactively apply to him mitigating sentencing factor fourteen, N.J.S.A.

2C:44-1(b)(14) (applicable to offenders who commit crimes when under the age

of twenty-six), a provision enacted by the Legislature in 2020; and (2) the Eighth

Amendment of the United States Constitution and Article I, paragraphs 1 and 12

of the New Jersey Constitution require the trial court to apply the "youth factors"

for certain juvenile offenders set forth by the United States Supreme Court in

Miller v. Alabama, 567 U.S. 460 (2012) and its progeny, and by the New Jersey

Supreme Court in State v. Zuber, 227 N.J. 422 (2017). Neither argument is

tenable.



2
  We need not present here the citations to all of those unpublished opinions,
except we choose to incorporate by reference the thorough factual and
procedural history recited in our opinion affirming defendant's denial of post-
conviction relief in 2013. State v. Lassiter, A-0501-11 (App. Div. Apr. 19,
2013), certif. denied, 216 N.J. 14 (2013).


                                                                             A-4678-18
                                        3
      This court's precedential opinion in State v. Bellamy, 468 N.J. Super. 29

(App. Div. 2021), holds that mitigating factor fourteen does not apply

retroactively to criminal convictions that were not on direct appeal when the

statute was enacted in 2020.

      We are mindful that recently, in State v. Rivera, __ N.J. ___ (Dec. 29

2021), the Supreme Court did remand a matter allowing the trial court to apply

mitigating factor fourteen to a defendant who had been originally sentenced

before the 2020 statute took effect. However, Rivera is distinguishable from the

present case because that case was procedurally on direct appeal from an

affirmed judgment of conviction, and also because the Court had an independent

basis to remand for a resentencing (there, the sentencing judge's mistaken

treatment of a defendant's youth as an aggravating factor). Id., slip op. at 10,

17-22.

      We are likewise mindful that the Court has granted certification in State

v. Rahee Lane, A-17-21, __ N.J. __ (2021) (certification granted Oct. 18, 2021),

in which the pure legal question before the Court is whether, and if so, to what

extent, N.J.S.A. 2C:44-1(b)(14) applies retroactively. Unless and until such

time that the Court holds to the contrary in Lane, we abide by our holding in




                                                                          A-4678-18
                                       4
Bellamy. The new statutory mitigating factor does not apply to defendant, who

was sentenced more than a decade ago in 2006.

      Defendant's constitutional argument is also unavailing. The United States

Supreme Court in Miller, and other ensuing opinions, restricted its holdings

invaliding certain LWOP (or LWOP equivalent) sentences to juveniles, i.e.,

offenders under the age of eighteen. See, e.g., Jones v. Mississippi, 141 S.Ct.

1307, 1319 (2021) (finding that, for juvenile homicide offenders, a State's

discretionary sentencing system for imposing LWOP is constitutionally

sufficient under the Eighth Amendment, and a sentencer is not required to also

make a separate factual finding of permanent incorrigibility before imposing

LWOP); Montgomery v. Louisiana, 577 U.S. 190, 206 (2016) (holding that

Miller's prohibition of mandatory LWOP sentences for juvenile offenders under

the Eighth Amendment was retroactive on state collateral review). Because

defendant committed his offense at the age of twenty-four, he is not eligible

under the Eighth Amendment for the application of the Miller youth factors.

      Similarly, the New Jersey Supreme Court has not extended its holdings

under the State Constitution to require a sentencing court's application of the

Miller youth factors to adult offenders. See, e.g., Zuber, 227 N.J. at 451 ("we

hold that sentencing judges should evaluate the Miller factors at [the time of


                                                                         A-4678-18
                                      5
sentencing] to 'take into account how children are different, and how those

differences counsel against irrevocably sentencing them to a lifetime in prison.'"

(citing Miller, 567 U.S. at 480) (emphasis added)).

      Indeed, very recently on January 10, 2022, the Court issued a majority

opinion in State v. Comer/State v. Zarate, __ N.J. __ (2022), which

constitutionally granted a twenty-year "look back" resentencing hearing to

juvenile offenders who had been waived to the Criminal Part and who received

custodial terms exceeding twenty years. Notably, the Court did not confer that

right upon offenders who had been age eighteen or older. Slip op. at 51 ("we

therefore hold under the State Constitution that juveniles may petition the court

to review their sentence after 20 years.") (Emphasis added).

      Although the Court majority in Comer/Zarate cited to articles about brain

science that explain why many youths do not reach maturity for years until after

their eighteenth birthdays, the Court's holding was plainly limited to juveniles.

Slip op. at 48, n.5. If a further constitutional expansion is warranted, we

respectfully submit it is not our prerogative as an intermediate appellate court

to make such new case law. In addition, as illustrated by the enactment of

mitigating factor fourteen, the Legislature has the law-making power to craft a

statute to address older convictions such as this one, should it choose to do so


                                                                            A-4678-18
                                        6
as a matter of policy.   No established federal or state precedent currently

invalidates the mandatory application of the Three Strikes Law and the LWOP

sentence in this case.

      We have duly considered defendant's other points and sub-points, and they

have insufficient merit to warrant comment. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-4678-18
                                      7